DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over KOYOMA et al. (US 2016/0282580 A1; hereafter KOYOMA) in view of Black (US 2015/0054104 A1).

 	As of Claim 35: KOYOMA teaches a camera module array (, comprising at least two camera modules, wherein at least one of the camera modules has a lens (¶¶0041-0042), and the lens performs active alignment according to an actual imaging result received by a photosensitive chip (¶¶0053,0172-0174), so that a difference between an actual reference direction of the lens s and a reference direction determined by an optical design is not greater than 0.05 degrees.  
KOYOMA does not explicitly teach “the lens being a free-form lens sheet" as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Black. In particular, Black teaches free-form lens sheet (i.e., see ¶0018,0019) as recited in present claimed invention.
In view of the above, having the camera module of KOYOMA and given the well-established teaching of Black, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the lens of KOYOMA as taught by Black, since Black state that such modification would allowing for efficient and inexpensive construction and manufacture of camera module (Black ¶¶0019).

Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over KOYOMA et al. (US 2016/0282580 A1; hereafter KOYOMA) in view of Black (US 2015/0054104 A1), and further in view of Dowski, JR.et al. (US 2010/0165134 A1; hereafter Dowski).

As of Claim 51: KOYOMA in view of Black does not explicitly teach “the at least two camera modules comprise two asymmetric camera modules, and at least one of the two asymmetric camera modules has a free-form lens sheet, so that total track lengths of the two asymmetric camera modules are equal or a difference between the total track lengths of the two is smaller than a preset threshold." as recited in present claimed invention.
 	Dowski further teaches the at least two camera modules comprise two asymmetric camera modules, and at least one of the two asymmetric camera modules has a free-form lens sheet, so that total track lengths of the two asymmetric camera modules are equal or a difference between the total 
In view of the above, having the camera module of KOYOMA in view of Black and given the well-established teaching of Dowski, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the lens of KOYOMA in view of Black as taught by Dowski, since Dowski state that such modification would allowing much larger design parameter space (Dowski ¶¶0814).
 	As of Claim 52: KOYOMA in view of Black in view of Dowski further teaches frontal end surfaces of the two asymmetric camera modules are flush with each other (Dowski ¶0668,0814,0818,0823).

Claims 53 is rejected under 35 U.S.C. 103 as being unpatentable over Shabatay et al. (US 2017/0353645 A1; hereafter Shabatay) in view of Black (US 2015/0054104 A1).

As of Claim 53: Shabatay teaches an assembly method for camera module array, comprising: assembling a wide-angle module (¶¶0107,0110,0111) and a telephoto module (¶¶0073-0074); and fixing the wide-angle module and the telephoto module together to form a camera module array, so that an included angle between the wide-angle module and the telephoto module is within an included angle threshold, and a distance between the wide-angle module and the telephoto module is within a distance threshold (¶¶0022,0024,0081,0083,0091); wherein at least one of the telephoto module and the wide-angle module has a lens (¶¶0098).  
KOYOMA does not explicitly teach “the lens being a free-form lens sheet" as recited in present claimed invention.
Black. In particular, Black teaches free-form lens sheet (i.e., see ¶0018,0019) as recited in present claimed invention.
In view of the above, having the camera module of KOYOMA and given the well-established teaching of Black, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the lens of KOYOMA as taught by Black, since Black state that such modification would allowing for efficient and inexpensive construction and manufacture of camera module (Black ¶¶0019).
Allowable Subject Matter
Claims 36-50,54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As of Claim 36: the prior art of record fails to teach or fairly suggest the limitations of claim 36, combination with claim 35, that includes, “the at least two camera modules comprise a wide-angle module and a telephoto module, and the telephoto module has the optical alignment lens; and total track lengths of the wide-angle module and the telephoto module are equal or a difference between the total track lengths of the two is smaller than a preset threshold.”  
As of Claims 37-50: Claims 37-50 depend from Claim 36 and are objected as Allowable subject matter as well.

As of Claim 54: the prior art of record fails to teach or fairly suggest the limitations of claim 54, combination with claim 53, that includes, “ the telephoto module comprises a telephoto lens and a corresponding photosensitive chip, and the telephoto lens has a free-form lens sheet; and in the step of assembling the telephoto module, according to an actual imaging result output by the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697